Citation Nr: 0830158	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-19 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for ulnar 
nerve neuropathy of the left hand (major).

2.  Entitlement to a rating higher than 10 percent for 
residuals of a laceration to the left hand.


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to July 
1946. 

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi - which denied the veteran's claim for a rating 
higher than 30 percent for ulnar nerve neuropathy of the left 
hand (major) and a rating higher than 10 percent for 
residuals of a laceration to the left hand.  However, a more 
recent March 2006 RO decision during the pendency of this 
appeal increased the rating for the ulnar nerve neuropathy of 
the left hand to 40 percent retroactively effective from June 
10, 2005.  He has continued to appeal, requesting an even 
higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).   He also has continued to appeal for a higher rating 
for residuals of a laceration to the left hand.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007) 
(recently extending this practice of contemplating a "staged" 
rating to cases even involving already established ratings 
where the veteran wants a higher, i.e., increased 
evaluation).

The Board notes that the veteran submitted a statement in 
April 2008 indicating that he wanted the Board to transfer 
his file back to the RO.  This statement does not constitute 
a withdrawal of his appeal under 38 C.F.R. § 20.204 as he 
merely states he had not given his permission for the file to 
be transferred.  We note that all due process has been 
observed in the handling of the veteran's claims file and his 
appeal.  Since the veteran filled out a substantive appeal 
(VA Form 9) for the above issues the Board has jurisdiction 
to decide this claim.


FINDINGS OF FACT

1.  The July 2005 examiner indicated that the veteran's ulnar 
nerve neuropathy of the left hand (major) is manifested by 
minimal abduction of the fingers, full extension of the 
fingers, an inability to make a tight fist, full passive 
range of motion of the fingers, full active range of motion 
of the thumb, marked atrophy of the hypothenar eminence and 
the interossei on the ulnar side of the hand, minimal 
extension and flexion of the wrist, and severe weakness and 
atrophy in the hand.  X-rays dated in 2000 showed flexion of 
the fingers, degenerative changes in the distal 
interphalangeal of the 3rd through 5th fingers and the radial 
side of the wrist with navicular deformity.  However, the 
examiner also found that the ulnar neuropathy above the hand 
and the carpal tunnel syndrome   are unrelated to his service 
injury. 

2.  The July 2005 examiner noted that the veteran's residuals 
of a laceration to the left hand are manifested by a barely 
visible scar, pain, atrophy and weakness.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria are met for a higher 60 percent rating for the 
ulnar nerve neuropathy of the left hand.  38U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 
4.124a, DC 8516 (2007).

2.  The criteria are not met for a rating higher than 10 
percent for residuals of a laceration to the left hand.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.118, DC 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, a letter from 
the RO in June 2005 (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claims; (2) informed him about the 
information and evidence that VA would obtain and assist him 
in obtaining; (3) informed him about the information and 
evidence he was expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), 
the Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
did not send the veteran a Dingess letter.  He only received 
notice concerning the first three Dingess elements, as those 
concern service connection.  Since, however, his claim for 
residuals of a laceration to the left hand for a higher 
disability rating is being denied, there will be no resulting 
change in his rating or effective date.  So not receiving 
additional notice concerning these downstream elements of his 
claim is nonprejudicial, i.e., harmless error.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  
See also 38 C.F.R. § 20.1102.  Indeed, in as much as the 
Board is granting a higher rating for the ulnar nerve 
neuropathy of the left hand, the RO will have other 
opportunities to address the downstream elements of this 
claim and the veteran will receive notice of the rating and 
effective date at that time.

The Federal Circuit Court recently held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

For an increased-rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 
22 Vet. App. 37 (2008).  Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Id.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

In this case at hand, the Board finds that the RO's June 
2005 notice letter, along with the SOC issued in March 
2006 comply with the Court's holding in Vazquez-Flores.  
The SOC informed the veteran of the applicable rating 
criteria.  For example, the August 2003 letter states:

As we consider your claim, you may submit evidence 
showing that your service-connected ulnar nerve 
neuropathy, left hand, and residual of laceration, 
left hand have increased in severity.  This 
evidence may be a statement from you doctor, 
containing the physical and clinical findings, the 
results of any laboratory tests or x-rays, and the 
dates of examinations and tests.  You may also 
submit statements from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner your disability has 
become worse. 

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claims under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative.  
In addition, VA furnished the veteran compensation 
examinations to determine the nature and severity of his 
ulnar nerve neuropathy of the left hand and residuals of a 
laceration to the left hand.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Accordingly, the Board finds that no further 
assistance is needed to meet the requirements of the VCAA or 
Court.

Governing Statutes and Regulations

VA determines ratings for service-connected disabilities by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, VA assigns the higher evaluation 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, VA resolves any reasonable doubt in the 
veteran's favor.  38 C.F.R. § 4.3.  

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  But as already 
alluded to, a recent Court decision held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  

Under DC 8516, a 60 percent rating requires complete 
paralysis of the major ulnar nerve demonstrating the "griffin 
claw" deformity, due to the flexor contraction of ring and 
little fingers, atrophy very marked in dorsal interspace and 
thenar and hypothenar eminences; loss of extension of ring 
and little fingers cannot spread the fingers (or reverse), 
cannot adduct the thumb; flexion of wrist weakened.  
Incomplete paralysis warrants a 40 percent rating if it is 
severe, 30 percent if it is moderate, and 10 percent if it is 
mild.  38 C.F.R. § 4.124a, DC 8516.

Words such as "mild," "moderate" and "severe" are not 
defined in the VA Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidence by the visible 
behavior of the claim undertaking the motion.  38 C.F.R. 
§ 4.40 (2007).

Inquiry also must be made as weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2007).

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).


II.  Whether the Veteran is Entitled to a Rating Higher than 
40 Percent for Ulnar Nerve Neuropathy of the Left hand

The veteran claims that his ulnar nerve neuropathy of the 
left hand has increased in severity.  Based on the veteran's 
VA examination in July 2005, the Boards finds the 
medical evidence supports assigning a higher 60 percent 
rating for his ulnar nerve neuropathy of the left hand.

As alluded to, VA furnished the veteran a compensation 
examination to determine the severity of his ulnar nerve 
neuropathy of the left hand.  The veteran reported that he 
sustained an injury to his left (dominant) hand that nearly 
tore off his little finger.  When examined, the veteran 
complained of severe pain in the entire left hand, forearm 
and arm.  He also indicated that the hand is useless due to 
the pain.  Objective findings indicated that he wears a cock-
up splint on the left wrist.  There was a barely visible 
scar.  There was no tenderness to slow palpation of the 
joints or soft tissues of the hand.  There were no trophic 
skin changes.  The fingers were kept in a fixed posture, 
though he had full extension with slow effort.  He could not 
tighten the fingers into a tight fist.  His fingers had full 
passive range of motion and minimal abduction.  He had full 
active range of motion of his thumb.  There was marked 
atrophy of the hypothenar eminence and the interossei on the 
ulnar side of the hand.  There was lesser generalized 
atrophy.  He had minimal flexion and extension of the wrist.  
He had extensive decrease to pinprick sensation over the 
entire left upper extremity that seemed to spare only the C6 
dermatome.  X-rays dated in 2000 revealed flexion of the 
fingers, degenerative changes in the distal interphalangeal 
of the 3rd through 5th fingers and the radial side of the 
wrist with navicular deformity suggestive of an old fracture.

The examiner assessment indicated there was atrophy of the 
intrinsic muscles of the left hand that were clearly directly 
related to his service-connected injury.  However, the other 
findings were clearly beyond the innervation of the distal 
ulnar nerve.

In subsequent addendum in August 2005, the veteran had a 
nerve conduction velocity (NCV) study which showed a slowed 
left ulnar conduction across the elbow and in the forearm and 
prolonged left distal median motor and sensory potentials.  
This examiner also noted chronic denervation changes in both 
median and ulnar innervated muscles of the hand, and ulnar 
innervated muscle of the forearm.  There was 
electrophysiologic evidence of carpal tunnel syndrome and 
ulnar neuropathy of the left arm.  An MRI showed terrible 
multilevel disc disease and spondylosis with multilevel  
foraminal and spinal stenosis.  There also was myelomalacia 
at the C6-7 level with cord atrophy.  Based on this evidence, 
the examiner opined that the severe weakness and atrophy in 
his left hand was related to service.  However, this examiner 
also concluded that based on the location of the injury to 
the left hand, the ulnar nerve neuropathy is unrelated to 
service.  The examiner also declined to link his carpal 
tunnel syndrome and severe degenerative disc disease of the 
spine to his service-connected injury.

VA rated the veteran's ulnar nerve neuropathy of the left 
hand under 38 C.F.R. § 8516, DC 8516, for complete and 
incomplete paralysis of the ulnar nerve.  A March 2006 rating 
decision, increased his rating from 30 percent to 40 percent 
retroactively effective from June 10, 2005.  As noted, to 
warrant a 60 percent rating under 8516, the medical evidence 
must show complete paralysis of the major ulnar nerve 
demonstrating the "griffin claw" deformity, due to the flexor 
contraction of ring and little fingers, atrophy very marked 
in dorsal interspace and thenar and hypothenar eminences; 
loss of extension of ring and little fingers cannot spread 
the fingers (or reverse), cannot adduct the thumb; flexion of 
wrist weakened.  As noted by the July 2005 VA examiner, the 
veteran's left ulnar neuropathy of the left hand demonstrated 
marked atrophy of the hypothenar eminence and the interossei, 
generalized weakness in his fingers, hand muscles and wrist, 
minimal flexion and extension of the wrist and atrophy in all 
of the muscles of the left hand.  Since these  findings 
contemplate many of the criteria for a higher rating, the 
competent medical evidence supports an increase to 60 percent 
for the veteran's ulnar nerve neuropathy of the left hand.  
This is the maximum rating under DC 8516.

In sum, the veteran's symptoms on the whole, as reported by 
the medical records and his statements, show he is entitled 
to a higher 60 percent rating, especially resolving all 
reasonable doubt in his favor.  38 C.F.R. §§ 4.3, 4.7.  Since 
his level of disability has remained constant throughout the 
entire appeal period, the Board will not "stage" his 
rating.  See Hart v. Mansfield, 20 Vet. App. 505 (2007).

III.  Whether the Veteran is Entitled to a Rating Higher than 
10 Percent for Residuals of a Laceration to the Left Hand

The veteran claims that his residuals of a laceration to the 
left hand have increased in severity.  Based on the veteran's 
VA examination in July 2005, the Boards finds the 
medical evidence does not support assigning a rating higher 
than 10 percent for his residuals of a laceration to the left 
hand.

As alluded to, VA furnished the veteran a compensation 
examination to determine the severity of his residuals of a 
laceration to the left hand.  The veteran reported that he 
sustained an injury when a stack of metal strips crushed his 
left hand.  He noted that the skin of his left little finger 
was stripped to the bone and had to be surgically reattached.  
He also noted that he cut the palm of his left hand on a 
piece of glass.  The veteran denied any pain from scars.  He 
also denied any incapacitating episodes associated with this 
disability.  Objective findings indicated that he was wearing 
a soft wrist support on his left hand.  When examined, the 
examiner could not find any scars.  The tissue of the left 
hand and palm was soft and the texture was normal with that 
of the surrounding skin.  There was no inflammation, edema or 
keloid formation.  There was no tenderness of the tissue.  
The examiner diagnosed a normal skin examination of the left 
hand.

Four days later, the veteran had another compensation 
examination to determine the severity of his ulnar nerve 
neuropathy of the left hand.  This examiner noted a barely 
visible scar.  This examiner noted pain, weakness and atrophy 
in his left hand, including the area of the scar.  

VA rated the veteran's service-connected residuals of a 
laceration to the left hand as 10 percent disabling under 
38 C.F.R. § 4.118 DC 7804, which would be consistent with 
findings of a scar which is superficial and painful on 
examination.  The Board notes that a 10 percent evaluation 
pursuant to this Diagnostic Code is the maximum available 
under this provision.  

Accordingly, the Board has assessed the possibility of a 
greater evaluation pursuant to the criteria under an 
alternate Diagnostic code provision.

The Board has considered an evaluation under DC 7800 wherein 
the respective rating evaluation is assigned for a 
disfiguring scar of the head, face or neck.  However, as the 
veteran's scar is not located on his head, face or neck, a 
rating under this Diagnostic Code would not be appropriate.

Similarly, an evaluation pursuant to DC 7801 is not for 
application as there is no evidence the veteran's scar is 
manifested by a scar other than the head, face, or neck 
exceeding 12 square inches.  

In addition, DCs 7802, 7803 provide a maximum evaluation of 
10 percent so a higher rating under these provisions is not 
possible here either.

Under DC 7805, wherein scars also may be rated on limitation 
of function of the affected part, the Board finds that a 
compensable evaluation pursuant to this Code provision is not 
warranted, as the limitation of motion has been attributed to 
ulnar neuropathy of the left hand for which he has been 
granted additional service connection.  As such, a rating 
under this provision would not be appropriate as it would 
amount to pyramiding.  See 38 C.F.R. § 4.14 (according to the 
rule against "pyramiding," the evaluation of the same 
manifestation under various diagnoses is to be avoided); see 
also Esteban v. Brown, 6 Vet. App. 259 (1994).

In sum, the record only supports a 10 percent rating for the 
veteran's residuals of a laceration to the left hand under DC 
7804.  

Extraschedular

Finally, the Board finds no reason for the RO to refer the 
case to the Compensation and Pension Service for 
consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, 
to suggest the veteran is not adequately compensated by the 
regular rating schedule.  VAOGCPREC 6-96.  Although he 
reported during his VA examination in July 2005 that his left 
hand is useless, the examiner noted his fingers have full 
extension, full passive range of motion, minimal abduction 
and full active range of motion of his thumb.  In addition, 
the veteran noted that his wife attends to all of his 
activities of daily living but this is due to the fact that 
he is bedridden from his nonservice-connected conditions of 
paralysis, carpal tunnel syndrome, chronic nephritis, total 
incontinence and terrible multilevel disc disease and 
spondylosis with multilevel foraminal and spinal stenosis as 
well as myelomalacia at the C6-7 level with cord atrophy.  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Consequently, the Board 
does not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).



	(CONTINUED ON NEXT PAGE)




ORDER

A 60 percent disability rating for ulnar nerve neuropathy of 
the left hand (major) is granted, subject to the laws and 
regulations governing the award of monetary benefits.

A disability rating higher than 10 percent for residuals of a 
laceration to the left hand is denied.



____________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


